DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claims 1, 11 and 20 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 continue to be rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method for analyzing a software process flow and varying a set of software tests according to a testing suggestion which is based on context data, a set of software tests on at least a portion of the software process flow and an output response to the set of software tests. 
The Office notes that the outstanding 35 USC 101 rejection of Claim 1-20, as initially presented in the Non-Final Rejection mailed April 29, 2021, has been maintained. The newly amended language of Claims 1, 11 and 20 continues to recite an abstract idea. For example, the amended independent claims now recite “varying the while running the software process flow,” wherein the varying of software tests while a software program is running continues to recite a process that, under its broadest reasonable interpretation, recite the abstract idea of a mental process.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. The 35 USC 101 rejection as initially presented in the Non-Final Rejection mailed April 29, 2021 is now repeated below.
The limitations of the independent claims which recite receiving and analyzing various types of software process flow related information, and varying software tests based on a testing suggestion related to the analyzed information, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory computer readable medium including one or more instructions executable by one or more processors” (Claim 1), “A computer implemented method” (Claim 11), and “An apparatus for testing software… comprising one or more computing devices … that executes software configured to test software applications… a computing device… configured to” (Claim 20) nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the computer hardware language described above, “receiving” in the context of this claim encompasses receiving verbal or written software process flow information. Similarly, the limitations of presenting a testing suggestion and varying software tests, based on the analyzed software process flow information, as drafted, are processes 
This judicial exception is not integrated into a practical application. In particular, the claim only recites that the method is a non-transitory computer readable medium including instructions which perform a method (Claim 1), a computer implemented method (Claim 11) and an apparatus for testing software comprising computing devices which perform a method (Claim 20). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions stored in a memory to perform a method) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
With regard to the individual dependent claims:
Claims 2 and 12 recite further details regarding how the composition of the software process flow. These additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 3-5 and 13-15 recite further details regarding the types of data comprising the context data. These additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 6-7 and 16-17 recite a further determination of whether the software tests are insufficiently or overly testing the software process flow relative to a threshold level of testing. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Furthermore, these additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 8 and 18 recite a further step of analyzing logic associated with the nodes to determine a complexity level of the logic and adjusting the testing suggestion based on this determination. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Furthermore, these additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 9-10 and 19 recite a further determination of whether the software process flow would produce errors, wherein some of the errors are acceptable based on an error tolerance threshold. These limitations, as drafted, are 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform both the various steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim also recites “the software flow” which should be “the software process flow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 11, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar et al. (US PGPUB 9,665,350; hereinafter “Kalmar”) in view of Pedro de Castro (US PGPUB 2016/0314062; hereinafter “Pedro”) and in view of Subramaniam (US PGPUB 2015/0331779; hereinafter “Subramaniam”).
Claim 1: (Currently Amended)
Kalmar teaches a non-transitory computer readable medium including one or more instructions executable by one or more processors for:
receiving a software process flow which includes a plurality of nodes representing software processing tasks associated with a software application (Col. 2 Ln. 36: “Graphical model 110 may include a representation of a real-world system through a graph containing nodes (e.g., blocks) interconnected by arcs (e.g., lines).” Col. 7 Ln. 37: “The operations may begin by obtaining a first representation of a system (block 505). In some implementations, a representation of a system may include time-based graphical models, time-based block diagrams, data flows, unified modeling language (UML) diagrams, or state transition diagrams.”);

receiving at least some context data pertaining to the software process flow (Col. 5 Ln. 39: “User interface 420 may be implemented in workstation 210 to allow a user to, for example, define and/or alter coverage analysis criteria for the program code. For example, user interface 420 may include variable input mechanisms … that may be selected if the user hovers over or clicks on the mechanisms. If a variable input mechanism is selected, a user may input variables associated with coverage criteria and/or coverage points for a program code undergoing coverage analysis,” wherein the “coverage criteria”, i.e. “coverage points”, are the “context data”.);
receiving a first set of software tests configured to test at least a portion of the software process flow (Col. 7 Ln. 52: “a test obligation may be a model property relevant to satisfying coverage criteria. For example, in one implementation, test generator 205 may receive (e.g., from a user via user interface 420) a set of coverage criteria for the design model. The coverage criteria may invoke test obligations.” Col. 8 Ln. 45: “Continuing with FIG. 5, a set of one or more test cases may be automatically generated based on the test obligations (block 520). For example, in one implementation, a test 
analyzing the output response of the software process flow relative to the context data and the first set of software tests to determine which portion of the software process flow is tested (Col. 9 Ln. 7: “The analysis criteria may be assessed using the one or more test cases applied to the second representation (block 530). For example, test generator 205 may provide test cases to an external code coverage tool (e.g., code coverage tool 215). The external code coverage tool may run tests based on test cases supplied by code test generator 205. The external code coverage tool may provide test results to code test generator 205.” Col. 9 Ln. 17: “test generator 205 may analyze coverage results from the external code coverage tool (e.g., code coverage tool 215) to determine if the test success criteria have been achieved. Generally, test generator 205 may determine if all decision points were tested … FIG. 6 provides an exemplary coverage verification results display that may be provided to the user,” see Fig. 6 showing “Code Coverage Report” comprising information regarding which “Function”, i.e. which portion, of the process flow has been tested.);
determining from the context data, the first set of software tests, the output response, and the portion of the software process flow tested, a testing suggestion to vary the first set of software tests to change the portion of the software process flow tested (Col. 10 Ln. 38: “FIG. 5, if the test results do not meet the analysis criteria for the second representation (block 535—NO), then a second set of test obligations may be identified (block 545). The second set of test obligations may be used to address missing coverage points exposed by the test results… In one implementation, a user 
varying the first set of software tests to generate a second set of software tests (Col. 6 Ln. 43: “Customized coverage points may include particular coverage points provided by a user, coverage points derived from system functions created by a user, and/or coverage points identified to modify coverage results, such as correct coverage deficiencies from previous testing. Coverage tool 440 may generate one or more test cases based on the set of compiled coverage points. Coverage tool 440 may, for example, provide input values to trigger execution of the code on the coverage points.”).

With further regard to Claim 1, Kalmar does not teach the following, however, Pedro teaches:
presenting the testing suggestion ([0057] “At step 530, the method obtains suggested test values based on the types identified at steps 524 and 526. The suggested test values are obtained by accessing test knowledge set 140 at step 532.” [0062] “At step 602, the method displays a user interface display with the suggested test values for each input parameter.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar with the testing suggestions as taught by Pedro as this “test generation framework generates test cases in a manner that is efficient, flexible, requires less developer time, and improves the developed system” (Pedro [0069]).

With further regard to Claim 1, Kalmar in view of Pedro does not teach the following, however, Subramaniam teaches:
wherein varying the first set of software tests to generate a second set of software tests is done while running the software process flow ([0054] “In a next step 308, a computer may determine whether a developer has requested changes to the test script execution plans found in the existing test file. In some embodiments, a developer may request changes to the test script file while the computer is executing the test scripts. That is, the computer will continuously fetch and execute test scripts in a batch, in the order indicated by the test file. The user may request that the test file be changed before the computer completes the test file (i.e., executes each of the listed test 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro with the varying of tests while the software is running as taught by Subramaniam for purposes of “altering test scripts in a batch of test scripts planned for execution, without negatively impacting or otherwise interrupting the execution of the batch of test scripts” (Subramaniam [0008]).

Claim 3:
Kalmar in view of Pedro and Subramaniam teaches the non-transitory computer readable medium of claim 1, and Kalmar further teaches wherein the context data comprises at least some data obtained from a plurality of end users of the software process flow (Col. 5 Ln. 39: “User interface 420 may be implemented in workstation 210 to allow a user to, for example, define and/or alter coverage analysis criteria for the program code. For example, user interface 420 may include variable input mechanisms … that may be selected if the user hovers over or clicks on the mechanisms. If a variable input mechanism is selected, a user may input variables associated with coverage criteria and/or coverage points for a program code undergoing coverage analysis,” wherein the end-user input “coverage criteria”, i.e. “coverage points”, are the “context data”.).

Claim 6:
Kalmar in view of Pedro and Subramaniam teaches the non-transitory computer readable medium of claim 1, and Kalmar teaches further comprising determining whether the first set of software tests is insufficiently testing the software process flow relative to a threshold level of testing (Col. 3 Ln. 30: “the test cases 150 may be automatically generated and improved through an iterative process until coverage output 160 indicates that user-defined coverage criteria for executable code 130 has been achieved, until other user-defined conditions are satisfied, or until another criteria or condition is met.” Col. 8 Ln. 6: “For example, a user could decide to generate only tests that provide 100 percent decision coverage for the model. To support such criteria, test generator 205 may identify values for variables that will ensure all decision outcomes of the first representation will be tested.”).

Claim 9:
Kalmar in view of Pedro and Subramaniam teaches the non-transitory computer readable medium of claim 1, and Pedro teaches further determining whether the software process flow would produce errors ([0050] “test knowledge set 140 can be updated when errors are encountered in runtime environment 112.” [0069] “a test generation framework that increases the quality of the system by identifying test case issues that may not be understood by a developer and otherwise result in system errors.”).


Kalmar teaches a computer implemented method, comprising:
receiving a software process flow which includes a plurality of nodes representing software processing tasks associated with a software application (Col. 2 Ln. 36: “Graphical model 110 may include a representation of a real-world system through a graph containing nodes (e.g., blocks) interconnected by arcs (e.g., lines).” Col. 7 Ln. 37: “The operations may begin by obtaining a first representation of a system (block 505). In some implementations, a representation of a system may include time-based graphical models, time-based block diagrams, data flows, unified modeling language (UML) diagrams, or state transition diagrams.”);
analyzing the plurality of nodes to determine an output response of the software process flow relative to a plurality of defined inputs to the software process flow (Col. 2 Ln. 1: “Model coverage analyzes the way a model executes… Model coverage may analyze the control flow within a model.” Col. 5 Ln. 49: “test generator 205 may be used in the context of a technical computing environment to automatically generate tests for coverage analysis of program code, such as model-based code from code generator 430.” Col. 5 Ln. 61: “test generator 205 may analyze intermediate representations, control flow graphs, data flow graphs, and combinations.”);
receiving at least some context data pertaining to the software process flow (Col. 5 Ln. 39: “User interface 420 may be implemented in workstation 210 to allow a user to, for example, define and/or alter coverage analysis criteria for the program code. For example, user interface 420 may include variable input mechanisms … that may be selected if the user hovers over or clicks on the mechanisms. If a variable input 
receiving a first set of software tests configured to test at least a portion of the software process flow (Col. 7 Ln. 52: “a test obligation may be a model property relevant to satisfying coverage criteria. For example, in one implementation, test generator 205 may receive (e.g., from a user via user interface 420) a set of coverage criteria for the design model. The coverage criteria may invoke test obligations.” Col. 8 Ln. 45: “Continuing with FIG. 5, a set of one or more test cases may be automatically generated based on the test obligations (block 520). For example, in one implementation, a test case may be generated based on test obligations derived from functional coverage criteria for the model.”);
analyzing the output response of the software process flow output relative to the context data and the first set of software tests to determine which portion of the software process flow is tested (Col. 9 Ln. 7: “The analysis criteria may be assessed using the one or more test cases applied to the second representation (block 530). For example, test generator 205 may provide test cases to an external code coverage tool (e.g., code coverage tool 215). The external code coverage tool may run tests based on test cases supplied by code test generator 205. The external code coverage tool may provide test results to code test generator 205.” Col. 9 Ln. 17: “test generator 205 may analyze coverage results from the external code coverage tool (e.g., code coverage tool 215) to determine if the test success criteria have been achieved. Generally, test generator 205 may determine if all decision points were tested … FIG. 6 provides an exemplary 
determining from the context data, the first set of software tests, the output response, and the portion of the software process flow tested, a testing suggestion to vary the first set of software tests to change the portion of the software process flow tested (Col. 10 Ln. 38: “FIG. 5, if the test results do not meet the analysis criteria for the second representation (block 535—NO), then a second set of test obligations may be identified (block 545). The second set of test obligations may be used to address missing coverage points exposed by the test results… In one implementation, a user may be given the opportunity to indirectly revise the test obligations previously provided (i.e., with respect to block 510) by revising the coverage criteria.” Col. 13 Ln. 16: “Missing coverage may be identified by code coverage tool 215 and may be translated into coverage points for the missing coverage 1000. As shown in FIG. 10, coverage points for the missing coverage 1000 may include one or more of coverage points from generated code traceability 1010, coverage points from an intermediate representation 1020, and coverage points from clarification provided by a user 1030.”); and
varying the first set of software tests to generate a second set of software tests (Col. 6 Ln. 43: “Customized coverage points may include particular coverage points provided by a user, coverage points derived from system functions created by a user, and/or coverage points identified to modify coverage results, such as correct coverage deficiencies from previous testing. Coverage tool 440 may generate one or more test 

With further regard to Claim 11, Kalmar does not teach the following, however, Pedro teaches:
presenting the testing suggestion ([0057] “At step 530, the method obtains suggested test values based on the types identified at steps 524 and 526. The suggested test values are obtained by accessing test knowledge set 140 at step 532.” [0062] “At step 602, the method displays a user interface display with the suggested test values for each input parameter.”); and
in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests ([0058] “At step 534, one or more test cases are generated based on the suggested test values. For example, automated test case generator 316 uses test value combining component 317 to combine the returned test values into one or more combinations. For each input parameter, a test case is generated for each combination of test values.” [0066] “At step 616, the user accepts the test values to be used in generating the test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar with the testing suggestions as taught by Pedro as this “test generation framework generates test cases in a manner that is efficient, flexible, requires less developer time, and improves the developed system” (Pedro [0069]).


wherein varying the first set of software tests to generate a second set of software tests is done while running the software process flow ([0054] “In a next step 308, a computer may determine whether a developer has requested changes to the test script execution plans found in the existing test file. In some embodiments, a developer may request changes to the test script file while the computer is executing the test scripts. That is, the computer will continuously fetch and execute test scripts in a batch, in the order indicated by the test file. The user may request that the test file be changed before the computer completes the test file (i.e., executes each of the listed test scripts).” [0057] “In a next step 312 after detecting a request for changes to the test scripts to be executed, an updated test file reflecting the developer's requested changes must be generated and transmitted to computers fetching and executing the test scripts.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro with the varying of tests while the software is running as taught by Subramaniam for purposes of “altering test scripts in a batch of test scripts planned for execution, without negatively impacting or otherwise interrupting the execution of the batch of test scripts” (Subramaniam [0008]).

Claim 13:


Claim 16:
Kalmar in view of Pedro and Subramaniam teaches the method of claim 11, and Kalmar teaches further comprising determining whether the first set of software tests is insufficiently testing the software flow relative to a threshold level of testing (Col. 3 Ln. 30: “the test cases 150 may be automatically generated and improved through an iterative process until coverage output 160 indicates that user-defined coverage criteria for executable code 130 has been achieved, until other user-defined conditions are satisfied, or until another criteria or condition is met.” Col. 8 Ln. 6: “For example, a user could decide to generate only tests that provide 100 percent decision coverage for the model. To support such criteria, test generator 205 may identify values for variables that will ensure all decision outcomes of the first representation will be tested.”).


Kalmar teaches an apparatus for testing software instantiated in a computing environment, the computing environment comprising one or more computing devices in communication with utility that executes software configured to test software applications accessible to the one or more computing devices, a computing device of the one or more computing devices configured to:
receive a software process flow which includes a plurality of nodes representing software processing tasks associated with a software application (Col. 2 Ln. 36: “Graphical model 110 may include a representation of a real-world system through a graph containing nodes (e.g., blocks) interconnected by arcs (e.g., lines).” Col. 7 Ln. 37: “The operations may begin by obtaining a first representation of a system (block 505). In some implementations, a representation of a system may include time-based graphical models, time-based block diagrams, data flows, unified modeling language (UML) diagrams, or state transition diagrams.”);
analyze the plurality of nodes to determine an output response of the software process flow relative to a plurality of defined inputs to the software process flow (Col. 2 Ln. 1: “Model coverage analyzes the way a model executes… Model coverage may analyze the control flow within a model.” Col. 5 Ln. 49: “test generator 205 may be used in the context of a technical computing environment to automatically generate tests for coverage analysis of program code, such as model-based code from code generator 430.” Col. 5 Ln. 61: “test generator 205 may analyze intermediate representations, control flow graphs, data flow graphs, and combinations.”);

receive a first set of software tests configured to test at least a portion of the software process flow (Col. 7 Ln. 52: “a test obligation may be a model property relevant to satisfying coverage criteria. For example, in one implementation, test generator 205 may receive (e.g., from a user via user interface 420) a set of coverage criteria for the design model. The coverage criteria may invoke test obligations.” Col. 8 Ln. 45: “Continuing with FIG. 5, a set of one or more test cases may be automatically generated based on the test obligations (block 520). For example, in one implementation, a test case may be generated based on test obligations derived from functional coverage criteria for the model.”);
analyze output response of the software process flow relative to the context data and the first set of software tests to determine which portion of the software process flow is tested (Col. 9 Ln. 7: “The analysis criteria may be assessed using the one or more test cases applied to the second representation (block 530). For example, test generator 205 may provide test cases to an external code coverage tool (e.g., code coverage tool 215). The external code coverage tool may run tests based on test cases 
determine from the context data, the first set of software tests, the output response, and the portion of the software process flow tested, a testing suggestion to vary the first set of software tests to change the portion of the software process flow tested (Col. 10 Ln. 38: “FIG. 5, if the test results do not meet the analysis criteria for the second representation (block 535—NO), then a second set of test obligations may be identified (block 545). The second set of test obligations may be used to address missing coverage points exposed by the test results… In one implementation, a user may be given the opportunity to indirectly revise the test obligations previously provided (i.e., with respect to block 510) by revising the coverage criteria.” Col. 13 Ln. 16: “Missing coverage may be identified by code coverage tool 215 and may be translated into coverage points for the missing coverage 1000. As shown in FIG. 10, coverage points for the missing coverage 1000 may include one or more of coverage points from generated code traceability 1010, coverage points from an intermediate representation 1020, and coverage points from clarification provided by a user 1030.”); and


With further regard to Claim 20, Kalmar does not teach the following, however, Pedro teaches:
present the testing suggestion ([0057] “At step 530, the method obtains suggested test values based on the types identified at steps 524 and 526. The suggested test values are obtained by accessing test knowledge set 140 at step 532.” [0062] “At step 602, the method displays a user interface display with the suggested test values for each input parameter.”); and
in response to receiving acceptance of the testing suggestion, vary the first set of software tests to generate a second set of software tests ([0058] “At step 534, one or more test cases are generated based on the suggested test values. For example, automated test case generator 316 uses test value combining component 317 to combine the returned test values into one or more combinations. For each input parameter, a test case is generated for each combination of test values.” [0066] “At step 616, the user accepts the test values to be used in generating the test.”).


With further regard to Claim 20, Kalmar in view of Pedro does not teach the following, however, Subramaniam teaches:
wherein varying the first set of software tests to generate a second set of software tests is done while running the software process flow ([0054] “In a next step 308, a computer may determine whether a developer has requested changes to the test script execution plans found in the existing test file. In some embodiments, a developer may request changes to the test script file while the computer is executing the test scripts. That is, the computer will continuously fetch and execute test scripts in a batch, in the order indicated by the test file. The user may request that the test file be changed before the computer completes the test file (i.e., executes each of the listed test scripts).” [0057] “In a next step 312 after detecting a request for changes to the test scripts to be executed, an updated test file reflecting the developer's requested changes must be generated and transmitted to computers fetching and executing the test scripts.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Kalmar in view of Pedro with the varying of tests while the software is running as .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro and Subramaniam as applied to Claims 1 and 11 above, and further in view of Sakai et al. (US PGPUB 2013/0080834; hereinafter “Sakai”).
Claim 2: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Sakai teaches:
wherein the software process flow comprises at least two logic branches ([0086] “An automated administrative process, for example, is created by the development terminal … the types of nodes representing tasks among a series of tasks related to system administration and relations between the nodes are defined.” [0087] “Node types include… branch nodes representing conditional branches… In a branch node, a branch condition and a branch path (hereinafter, ‘branch route’) corresponding to input are defined.” [0214] “by a presentation of output data candidates that have a high potential of being output … the user can easily select output data for implementing tests through all branch routes.”), 
wherein at least one of the logic branches comprises a mock node ([0045] “In the test of the automated administrative process, mocks of operator components are used … A mock is a dummy operator component that returns output data without actually 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the logic branches and mock node as taught by Sakai such that “By presenting branch routes for each output data candidate, the user can easily select output data for implementing tests through all of the branch routes, enabling the accuracy of the test to be improved” (Sakai [0290]), and further wherein mock nodes are used “so to not affect the objects, which are in operation” (Sakai [0045]).

Claim 12: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 11 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Sakai teaches:
wherein the software process flow comprises at least two logic branches ([0086] “An automated administrative process, for example, is created by the development terminal … the types of nodes representing tasks among a series of tasks related to system administration and relations between the nodes are defined.” [0087] “Node types include… branch nodes representing conditional branches… In a branch node, a branch condition and a branch path (hereinafter, ‘branch route’) corresponding to input are defined.” [0214] “by a presentation of output data candidates that have a high 
wherein at least one of the logic branches comprises a mock node ([0045] “In the test of the automated administrative process, mocks of operator components are used … A mock is a dummy operator component that returns output data without actually operating an object.” [0110] “the input data of the component node under test is, for example, defined in the automated administrative process TP as input data to be input to the mock of the component node under test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro and Subramaniam with the logic branches and mock node as taught by Sakai such that “By presenting branch routes for each output data candidate, the user can easily select output data for implementing tests through all of the branch routes, enabling the accuracy of the test to be improved” (Sakai [0290]), and further wherein mock nodes are used “so to not affect the objects, which are in operation” (Sakai [0045]).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro and Subramaniam as applied to Claims 1 and 11 above, and further in view of Rawlins et al. (US PGPUB 2009/0307763; hereinafter “Rawlins”).
Claim 4: 

wherein the context data comprises at least some data obtained pertaining to a type of software application the software process flow is associated with ([0057] “If the test suite that the selected test case belongs to has a defined application type, then the user will have to pick the application versions so that the environment prerequisites of the test are satisfied. For example, the user must select the operating system and language they wish to run, and then add the test case to the queue based on those parameters.” [0215] “step 507, the appropriate application types can be selected by the user and added to the test suite requirements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the software type context data as taught by Rawlins since “a key advantage of a test management system as described herein is that it can automatically load the necessary device configuration (e.g., operating system, applications, and connectivity transport) for a given test suite so that testing can be set up and executed without the need for any intervention by a user” (Rawlins [0058]).

Claim 5:
Kalmar in view of Pedro, Subramaniam and Rawlins teaches the non-transitory computer readable medium of claim 4, and Rawlins further teaches:


Claim 14: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 11 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Rawlins teaches:
wherein the context data comprises at least some data obtained pertaining to a type of software application the software process flow is associated with ([0057] “If the test suite that the selected test case belongs to has a defined application type, then the user will have to pick the application versions so that the environment prerequisites of the test are satisfied. For example, the user must select the operating system and language they wish to run, and then add the test case to the queue based on those parameters.” [0215] “step 507, the appropriate application types can be selected by the user and added to the test suite requirements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro and Subramaniam with the software type context data as 

Claim 15:
Kalmar in view of Pedro, Subramaniam and Rawlins teaches the method of claim 14, and Rawlins further teaches:
wherein the context data comprises at least some data obtained pertaining to a user device environment associated with the software application ([0268] “CAE settings file 403A could be extended to include a setting that designates a device as part of a specific customer hardware pool, instead of a global hardware pool… During the initial queue creation step 601, additional options could be added to restrict execution of tests to the customer's specific hardware pool, specific hardware models within the pool, or other criteria.”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro and Subramaniam as applied to Claims 1 and 11 above, and further in view of Ganda et al. (US PGPUB 2017/0046253; hereinafter “Ganda”).
Claim 7: 

further comprising determining whether the first set of software tests is overly testing the software process flow relative to a threshold level of testing ([0031] “every time a request object is created, a counter may be incremented, and the count of the counter may be displayed at end of testing to indicate whether all of the packages in the application have been tested or to determine that the test ran properly… As another example, if at the end of the test, the counter reads a higher number for any signatures, then it may be a red flag indicating that the specific signatures may be overly tested”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the overly tested determination as taught by Ganda since such a determination serves to indicate that “test cases may need to be optimized for a faster test execution” (Ganda [0039]).

Claim 17: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 11 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Ganda teaches:
further comprising determining whether the first set of software process tests is overly testing the software process flow relative to a threshold level of testing ([0031] “every time a request object is created, a counter may be incremented, and the count of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro and Subramaniam with the overly tested determination as taught by Ganda since such a determination serves to indicate that “test cases may need to be optimized for a faster test execution” (Ganda [0039]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro and Subramaniam as applied to Claims 1 and 11 above, and further in view of Fanning et al. (US PGPUB 2009/0144698; hereinafter “Fanning”).
Claim 8: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Fanning teaches:
further comprising analyzing logic associated with at least some of the nodes to determine a complexity level of the logic ([0066] “The structural complexity module 418 determines a complexity measure for source code that can be used to help assess quality of the code. In one implementation, the complexity measure may be used to determine a level of code coverage that may be required for a desired level of quality.”) and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the testing suggestions based on code complexity as taught by Fanning since “a need exists for test prioritization techniques that can make testing more efficient” (Fanning [0007]).

Claim 18: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 11 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Fanning teaches:
further comprising analyzing logic associated with at least some of the nodes to determine a complexity level of the logic ([0066] “The structural complexity module 418 determines a complexity measure for source code that can be used to help assess quality of the code. In one implementation, the complexity measure may be used to determine a level of code coverage that may be required for a desired level of quality.”) and 
adjusting the testing suggestion relative to the complexity level of the logic ([0068] “In the example of FIG. 4, the quality assessment module 420 can recommend 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro and Subramaniam with the testing suggestions based on code complexity as taught by Fanning since “a need exists for test prioritization techniques that can make testing more efficient” (Fanning [0007]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro and Subramaniam as applied to Claims 9 and 11 above, and further in view of Roth et al. (US PGPUB 2007/0180096; hereinafter “Roth”).
Claim 10: 
Kalmar in view of Pedro and Subramaniam teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Roth teaches:
wherein at least some of the errors are acceptable based on an error tolerance threshold ([0051] “performance data … is collected from various hosts running the system being tested while a test run is executing… categorize and log issues, store log files and detected issues in the results directory, and can optionally fail the run depending on severity.” [0083] “a dispatcher can incorporate error monitoring/detection and handling when running phases, and incorporates error/issue severity when determining what to do next… Depending on the severity and the framework error 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the error tolerance threshold as taught by Roth since “this allows the framework to continue processing variations even if some variations had errors” (Roth [0083]).

Claim 19:
Kalmar in view of Pedro and Subramaniam teaches the method of claim 11, and Pedro teaches further determining whether the software process flow would produce at least some errors ([0050] “test knowledge set 140 can be updated when errors are encountered in runtime environment 112.” [0069] “a test generation framework that increases the quality of the system by identifying test case issues that may not be understood by a developer and otherwise result in system errors.”).

With further regard to Claim 19, Kalmar in view of Pedro and Subramaniam does not teach the following, however, Roth teaches:
wherein at least some of the errors are acceptable based on an error tolerance threshold ([0051] “performance data … is collected from various hosts running the system being tested while a test run is executing… categorize and log issues, store log files and detected issues in the results directory, and can optionally fail the run depending on severity.” [0083] “a dispatcher can incorporate error monitoring/detection 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kalmar in view of Pedro and Subramaniam with the error tolerance threshold as taught by Roth since “this allows the framework to continue processing variations even if some variations had errors” (Roth [0083]).

Response to Arguments
Applicant's arguments, see Pages 7-9 of the Remarks filed July 29, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 
With respect to the Applicant’s arguments regarding the outstanding 35 U.S.C. 101 rejection, Pages 7-8 of the Remarks, the Office directs the Applicant’s attention the modified 35 U.S.C. 101 rejection recited above which includes a response to the Applicant’s related remarks.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194